FILED
                            NOT FOR PUBLICATION                             AUG 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 07-50431

               Plaintiff - Appellee,             D.C. No. CR-04-01052-DDP

  v.
                                                 MEMORANDUM *
TIGRAN GUYUMDZHYAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Tigran Guyumdzhyan appeals from certain specified conditions of

supervised release imposed following his guilty-plea conviction for being a felon

in possession of a firearm and aiding and abetting in violation of 18 U.S.C. §§ 2

and 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Guyumdzhyan contends that various financial conditions of his supervised

release including requiring him to disclose financial information as directed by the

probation officer, prohibiting him from applying for a loan, opening a line of

credit, or conveying significant assets without approval of the probation officer,

and paying his drug and alcohol treatment costs as directed by the probation officer

are not within the district court’s statutory discretion. The district court did not

plainly err in imposing these conditions because they reflect Guyumdzhyan’s

offense, history and characteristics, serve the goals of deterrence, protection of the

public, and rehabilitation, and are no greater than necessary. See 18 U.S.C.

§§ 3553(a), 3583(d); United States v. Garcia, 522 F.3d 855, 862 (9th Cir. 2008).

      Guyumdzhyan also contends that these financial conditions result in an

impermissible delegation of the court’s authority to the probation officer. The

district court did not plainly err by impermissible delegation. See United States v.

Soltero, 510 F.3d 858, 864 (9th Cir. 2007) (per curiam); United States v. Stephens,

424 F.3d 876, 880-81 (9th Cir. 2005).

      AFFIRMED.




                                            2                                    07-50431